DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on November 29, 2021.  Claims 1, 4, 8, and 17 were amended.  Thus, claims 1-22 are pending. 

Allowable Subject Matter
Claims 1-22 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1 is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, emitting a signal from a ToF sensor towards a second internal surface of a housing that is opposite to a first internal surface, the ToF sensor arranged at the first internal surface such as to measure a distance between the first internal surface and the second internal surface, detecting a signal reflected from a direction from the second internal surface at the ToF sensor, the first scene comprising a first plurality of depth information corresponding to the second internal surface of the housing, the object being absent from the housing during the determining of the first scene, determining a second scene inside the housing using the ToF sensor, and determining a presence or an absence of the object in the housing based on a result of comparing the first scene with the second scene.  Therefore, claim 1, and dependent claims 1-7 and 21, are allowable over the prior art of record.


It is noted that the closest prior art, U.S. Patent Publication 2017/0140550 A1, to Zhang et al., teaches receiving a three-dimensional point cloud from a depth sensor that is oriented towards an open end of a shipping container, segmenting the 3D point cloud among a plurality of grid elements, calculating a respective loaded-container-portion grid-element volume for each grid element, calculating a loaded-container-portion volume of the shipping container by aggregating the calculated respective loaded-container-portion grid-element volumes, calculating an estimated fullness of the shipping container based on the loaded-container-portion volume and a capacity of the shipping container, and outputting the calculated estimated fullness of the shipping container.
U.S. Patent 9,892,617 B2, to Wegelin et al., discloses a sensor arrangement may comprising a passive sensor and an active sensor, where, responsive to detecting a presence  for detecting motion and/or distance of the object within a detection zone to create object detection data.
U.S. Patent Publication 2018/0033281 A1, Tudhope et al., is directed to an ultrasonic pool occupant sensing device capable of using ultrasonic pulses to analyze the occupancy level of a swimming pool.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-223-8300.



/JEFFREY P AIELLO/Examiner, Art Unit 2864